Citation Nr: 1607840	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-46 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include asthma, seasonal allergies, and allergic rhinitis, and to include as due to exposure to herbicides.  

2. Entitlement to service connection for restless leg syndrome, to include as due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 rating decisions by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013 and in April 2015, the case was remanded (by Veterans Law Judges other than the undersigned) for additional development.  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


REMAND

Although the Board regrets the delay inherent with a remand, it finds that a remand to ensure compliance with a prior remand instruction is necessary.  The Board's April 2015 remand ordered an examination and instructed the examiner to provide an opinion as to whether or not the Veteran's restless leg syndrome, allergic rhinitis, and asthma are related to the Veteran's service, to include as due to presumed herbicide exposure therein.  The Board's remand specifically instructed the examiner to "comment on the September and November 2009 statements of Dr. Petersen and the November 2009 statement of Dr. Wexler."  A May 2015 VA examiner opined that the Veteran's restless leg syndrome, allergic rhinitis, and asthma were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale includes an inexplicable citation to provisions regarding undiagnosed illness in Persian Gulf Veterans in concluding that none of the conditions claimed by the Veteran are associated with exposure to Agent Orange.  [Notably, the Veteran's period of active service pre-dates the Persian Gulf War by approximately 20 years.]  Moreover, although the background summary in the opinion notes the September and November 2009 statements by Drs. Petersen and Wexler, the examiner did not comment (as was requested) on the substance of those opinions.  It is well-established in caselaw that when the AOJ does not ensure that action requested in a Board remand is completed, the Board, as a matter of law, must take corrective action to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should forward the entire record to an appropriate physician for review and a medical advisory opinion indicating whether or not the Veteran's restless leg syndrome, allergic rhinitis, and asthma are related to his service/acknowledged exposure to herbicides therein.  Based on a review of the entire record (to include this remand), the examiner should provide an opinion that responds to the following:  

What is the most likely etiology for the Veteran's claimed respiratory disability and restless leg syndrome?  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that they are related to his service (to include as due to his acknowledged exposure to herbicide therein)?  

The examiner must include rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The rationale must include comment on the September and November 2009 statements of Dr. Petersen and the November 2009 statement of Dr. Wexler (expressing agreement or disagreement with each and the reasoning for the agreement/disagreement).  

2. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

